Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 1 of 19




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-61907-CIV-SMITH/VALLE

  PLATINUM PROPERTIES INVESTOR
  NETWORK, INC.; THE HARTMAN
  MEDIA COMPANY, LLC; and JASON
  HARTMAN,

                Plaintiffs,

         v.

  CHARLES SELLS; STEPHANIE
  PUTICH; YOUNG CHUNG; THE PIP-
  GROUP, LLC; BLINDSPOT DIGITAL,
  LLC; ELENA CEBOTARI SELLS; and
  JOHN DOES 1-8,

              Defendants.
  __________________________________/

                        PLAINTIFFS’ MOTION TO EXCLUDE THE
                       EXPERT TESTIMONY OF GREGORY R. BOND
         Plaintiffs Platinum Properties Investor Network, Inc. (“PPIN”), The Hartman Media
  Company, LLC (“HMC”), and Jason Hartman (“Hartman”) (collectively, “Plaintiffs”)
  respectfully move to exclude the expert testimony of Gregory R. Bond pursuant to Rules 26 and
  37 of the Federal Rules of Civil Procedure (“FRCP”), as well as Rule 702 of the Federal Rules

  of Evidence (“FRE”) and Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993).

  I.     INTRODUCTION
         Plaintiffs, a group of industry professionals working to educate and service real estate
  investors, seek compensation for tremendous losses they sustained as a result of Defendants’
  multi-faceted criminal scheme involving, inter alia, the propagation of counterfeit domain names
  and a disparaging hit-site meant to (1) deter others from doing business with Plaintiffs and (2)
  help Defendant The PIP-Group, LLC (“PIP”) earn revenue. In support of their claims, Plaintiffs

  retained a prominent cybersecurity and cyber-intelligence expert, Mr. Oz Avenstein
                                                 1
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 2 of 19




  (“Avenstein”), to provide expert opinions concerning the existence of certain HTML elements
  on the relevant websites, how they function, and what they are typically used for. Defendants
  offered an alleged digital marketing expert, Gregory R. Bond (“Bond”), to purportedly rebut Mr.
  Avenstein’s testimony. Bond’s report was titled, “Expert Rebuttal Report of Gregory R. Bond In
  Response to Report of Oz Avenstein.” (Ex. A at 1.) The rebuttal stops there, however. The Court
  should preclude Bond from testifying at trial, and should strike his expert report, for several
  reasons.
         First, Bond is not a rebuttal expert witness. Even though Bond was disclosed as a rebuttal
  expert to Plaintiffs’ cyber-security expert, Avenstein, Bond failed to analyze or discuss
  Avenstein’s opinions in his rebuttal report. Instead, Bond presented entirely new arguments that
  support Defendants’ case-in-chief, including that the relevant websites were simple websites and
  that they had no “effect on anyone or anything other than Jason Hartman.” Thus, Bond cannot be
  considered a true rebuttal witness.
         Second, Bond’s opinions are inadmissible under FRE 702 because they fail to meet the
  Daubert requirements for admissibility. Bond did not conduct an independent and objective
  investigation from which to form his opinions. Outside of SEMRush data, the reliability of which
  Bond questioned at his deposition, and a backup of thebrokeguru.com as it appeared on a single
  day (August 28, 2019), Bond did not consider any pertinent evidence. In relying only upon third-
  party projections, Bond offered an untestable and unscientific methodology for his opinions. He
  has not provided any reasons, bases, or independent data for his opinions. Bond provided no
  analysis of HTML elements or website code, which is what Avenstein discussed. Bond has failed
  to apply any methodology for his opinions or offer any way to verify the processes and analyses
  he has allegedly conducted. As a result, his conclusory opinions are unreliable under Rule 702
  and Daubert. The Court should therefore exclude his report and prohibit him from testifying.

  II.    PROCEDURAL BACKGROUND
         This Court issued its scheduling order (the “Scheduling Order”) in this case on March

                                                 2
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 3 of 19




  18, 2019. (DE 47.) The Scheduling Order set February 3, 2020 as the deadline for Plaintiffs to
  “disclose experts, expert witness summaries, and reports as required by Fed. R. Civ. P. 26(a)(2).”
  (Id. at 1.) Defendants were required to “disclose experts, expert witness summaries, and reports
  as required by Fed. R. Civ. P. 26(a)(2)” by February 24, 2020. (Id.) And the Scheduling Order
  set the deadline for the “[e]xchange of rebuttal expert witness summaries and reports as required
  by Fed. R. Civ. P. 26(a)(2)” on March 13, 2020. (Id.) Pursuant to the parties’ joint request, this
  Court granted a 7 day extension of the aforementioned deadlines. (DE 92-93.) The new deadlines
  were February 10, March 2, and March 20, 2020, respectively. On March 9, 2020, Defendants
  requested an additional 10-day extension of their deadline to disclose rebuttal experts (i.e., until
  March 30, 2020), which was granted. (DE 94-95.)
         Plaintiffs disclosed three experts and served their expert reports on February 10, 2020.
  (See DE 112-6 (Avenstein), DE 115-2 (Kronenberger), DE 150 (Cuneo).) Defendants did not
  disclose or serve any affirmative expert reports on March 2, 2020. Fact discovery closed on
  March 27, 2020. On March 30, 2020, Defendants disclosed and served two rebuttal expert
  reports, which puported to be in rebuttal to two of Plaintiffs’ disclosed experts.

  III.   ARGUMENT AND CITATION OF AUTHORITIES

         A. Bond Should Be Excluded Because He is Not Offering True Rebuttal Testimony
                i.   Legal Restrictions on Rebuttal Experts Under Rule 26
         Unlike initial experts, rebuttal experts are only permitted to testify for a “limited, narrow
  purpose.” Kirksey v. Schindler Elevator Corp., No. 15-0115-WS-N, 2016 U.S. Dist. LEXIS
  128522, at *73 (S.D. Ala. Sep. 20, 2016). “Rule 26 permits rebuttal expert testimony only where
  it ‘is intended solely to contradict or rebut evidence on the same subject matter identified by
  another party.’” Wreal, LLC v. Amazon.com, Inc., No. 14-21385-CIV-LENARD/GOODMAN,
  2016 U.S. Dist. LEXIS 192613, at *6-7 (S.D. Fla. Jan. 7, 2016) (quoting Fed. R. Civ. P.
  26(a)(2)(D)(ii).) Accordingly, “[c]ourts in this district have strictly held that rebuttal testimony is



                                                    3
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 4 of 19




  permitted only when it directly addresses an assertion raised by an opponent’s experts.” Id.1 The
  relevant “opponent expert” for purposes of assessing the proper scope of rebuttal testimony is the
  expert identified by the rebutting party at the time of disclosure. See Incardone v. Royal
  Carribean Cruises, Ltd., 2018 U.S. Dist. LEXIS 209109, at *15 (S.D. Fla. Dec. 11, 2018)
  (“While related in a broad sense to what future treatment is needed for Plaintiffs, McKay’s
  findings . . . rebut Plaintiffs’ psychiatrists’ findings, not Forman’s findings contained in his life
  care plans. RCCL identified McKay as a rebuttal witness to Forman, not Plaintiffs’ psychiatrists.
  Thus, this is not proper rebuttal testimony to Forman’s testimony and should be excluded.”)2
            Importantly, rebuttal testimony “cannot be used to advance new arguments or new
  evidence, and a rebuttal expert cannot offer separate and distinct analysis.” Wreal, 2016 U.S.
  Dist. LEXIS 192613, at *7. If expert testimony is not so circumscribed, then “the overwhelming
  weight of authority is that preclusion is required and mandatory absent some unusual or
  extenuating circumstances - that is, substantial justification.” Id.
            Bond’s report traverses all of these limitations and offers new analyses, arguments, and
  evidence meant for Defendants’ case-in-chief. See Incardone, 2018 U.S. Dist. LEXIS 209109, at
  *22 (“Rebuttal testimony should not be allowed, if it logically belongs in the case-in-chief and
  goes to the case’s central issue of causation.”); Stephenson v. Wyeth LLC, 2011 U.S. Dist. LEXIS
  119013 (D. Kan. Oct. 14, 2011).

  1
    See Guevara v. NCL (Bah.) Ltd., 2017 U.S. Dist. LEXIS 126253, at *14 (S.D. Fla. Aug. 8,
  2017); Jetport, Inc. v. Miami, 2017 U.S. Dist. LEXIS 228485, at *19 (S.D. Fla. July 10, 2017);
  Quantum Capital, LLC v. Banco De Los Trabajadores, 2015 U.S. Dist. LEXIS 186035, at *9
  (S.D. Fla. Oct. 19, 2015); 1550 Brickell Assocs. v. Q.B.E. Ins. Corp., 2010 U.S. Dist. LEXIS
  121250, at *7 (S.D. Fla. Nov. 1, 2010); Pelican Pointe of Sebastian II Condo. Ass’n v. Empire
  Indem. Ins. Co., 2009 U.S. Dist. LEXIS 138617, at *5 (S.D. Fla. July 29, 2009); see also
  Bradenton Beauty & Barber Acad., Inc. v. First Nat'l Ins. Co. of Am., 2017 U.S. Dist. LEXIS
  106091, at *6 (M.D. Fla. Apr. 6, 2017); Tuscumbia City Sch. Sys. v. Pharmacia Corp., 2014 U.S.
  Dist. LEXIS 191779, at *3 (N.D. Ala. Sep. 3, 2014) (“To be considered a rebuttal, the George
  Report must have been intended solely to rebut the specific contentions made in defendant's
  expert reports.”); Schablonentechnik v. MacDermid Graphic Arts, Inc., 2005 U.S. Dist. LEXIS
  45982, at *9 (N.D. Ga. June 21, 2005).
  2
      Unless otherwise noted, all emphasis in original and all internal citations omitted throughout.
                                                     4
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 5 of 19




               ii.   The Bond Report Addresses “Plaintiff’s Claims,” Not Avenstein’s Report
         Based on Defendants’ disclosures and Bond’s testimony, Bond is supposed to rebut the
  opinions expressed by Avenstein. (See Ex. A at 1, 3; Ex. B at 11:24-12:9, 12:24-13:23.) But
  Bond makes no attempt to rebut Avenstein’s opinions, and instead focuses solely on “plaintiff’s
  claims.” (See, e.g., Ex. A at 4.) Indeed, Bond agrees with Avenstein’s opinions and conclusions.
  (Ex. A at 4, 13 (“Avenstein points to factually correct elements” and “[Avenstein’s] report is not
  incorrect”); Ex. B at 80:9-25, 88:1-19, 91:24-92:3, 94:1-16, 94:17-23, 96:4-17.) Therefore, Bond
  builds off of his base legal conclusion that the Avenstein report is “irrelevant” to Plaintiffs’
  claims (Ex. A at 13) and does not “present conclusions that would support plaintiff’s claims” (id.
  at 4). Bond also critiques the phrasing of Avenstein’s statements, explaining how he would
  phrase things differently. (Ex. B at 88:1-19.) Neither Bond’s legal analysis nor his critique on
  Avenstein’s phrasing makes Bond’s opinions a proper rebuttal.
         In Bradenton Beauty & Barber Academy, Inc. v. First National Insurance Company of
  America, the court ruled that Plaintiff’s purported rebuttal expert, Scott Russell, was not truly a
  rebuttal expert because his “opinions rebutted Defendant’s theories that the dwellings could be
  reoccupied, rather than Defendant’s experts’ opinions.” 2017 U.S. Dist. LEXIS 106091, at *6.
  Indeed, the defendant did not have any expert that opined on whether the subject dwellings could
  be reoccupied. Id. Consequently, the court ruled that “at best, Mr. Russell is an untimely-

  disclosed expert” and excluded Mr. Russell’s opinion. Id.
         Similarly, in Pelican Pointe of Sebastian II Condo. Ass'n v. Empire Indem. Ins. Co., the
  court rejected the rebutting party’s attempt to broadly define “subject matter” as used in Rule
  26(a)(2)(C)(ii) to essentially mean “the cause of action.” 2009 U.S. Dist. LEXIS 138617, at *2.
  The court held that “[a] rebuttal . . . is not meant to challenge a whole case-in-chief but rather
  some facet of the other party’s evidence.” Id. at *2-3. Accordingly, the court struck the rebutting
  expert’s disclosure where his opinion did “not limit itself to challenging [the opponent expert’s]
  report by questioning, for example, his methodology or the bases underlying his analysis and

  conclusions” but instead discussed “the Defendant’s case in full, including new matters . . . not
                                                5
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 6 of 19




  addressed by [the opponent expert] and new evidence not produced to the Plaintiff.” Id. at *3.
          Further, in Quantum Capital, LLC v. Banco De Los Trabajadores, the plaintiff’s expert
  analyzed a debt financing deal and a concommitant equity sell-off that were the subject of two
  contracts. 2015 U.S. Dist. LEXIS 186035, at *6-7. The expert opined on the appropriate amount
  of damages stemming from a breach of those contracts. Id. Defendant’s rebuttal expert undercut
  the plaintiff’s expert’s analysis by opining that the plaintiff would actually be entitled to $0 in
  damages because the underlying transactions that would have led to fulfillment of the contracts
  would be illegal if completed. Id. at *8-9. The court held that the rebuttal expert’s “opinions are
  not proper rebuttal opinions because they address new topics.” Id. at *9. Plaintiff’s expert, the
  court ruled, did not provide any “analysis as to whether the transactions were legal or how the
  securities laws may govern the transactions.” Id. Accordingly, the rebuttal expert’s opinions as to
  the legality of underlying transactions was stricken. Id. The court further stated, “[i]t was
  improper for Defendants to introduce such evidence through a rebuttal expert and Plaintiff is
  prejudiced by being unable to proffer their own rebuttal expert on the legality of these
  transactions.” (Id.)
          Like the rebutting experts in Bradenton, Pelican Pointe, and Quantum Capital, Bond too
  attempts to rebut Plaintiffs’ theories of the case that were not mentioned by Avenstein and thus
  improperly opines on new topics. Importantly, Bond reviewed the Second Amended Complaint
  even though Avenstein did not. (Compare Ex. A at 17 and DE 112-6 at 18.) And throughout
  Bond’s report, he references plaintiff’s “claims”, “accusations,” and “goals,” not Avenstein’s.
  (Ex. A at 4, 11-13.) For example, Bond points to “plaintiff’s accusation that the defendant was
  using th[e relevant] site as a lever to deploy search engines as a weapon to harm the plaintiff’s
  business.” (Id. at 12.) Avenstein does not make this accusation, however. And in fact, Bond
  expressly testified that Avenstein did not opine on how the relevant websites caused “harm” to

  any plaintiff’s business. (Ex. B at 143:13-16.) Avenstein is a cyber-expert that analyzed web-
  code to determine whether specific online tools were used on a website and aimed or targeted

                                                  6
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 7 of 19




  towards a particular subject. He did not assess the efficacy of Defendants’ SEO campaign or the
  “harm” suffered by Plaintiffs. Indeed, Bond recognizes this and discusses throughout his report
  how Avenstein does not discuss the website’s effect on Plaintiffs or the success of
  thebrokeguru.com and jasonhartmanproperties.com. (Ex. A at 4, 13 (claiming Avenstein “does
  not demonstrate in any way that any of these features created success or traffic for the website in
  question”); see Ex. B at 143:17-24, 198:14-21, 199:23-25.) Nevertheless, those are the exact
  issues that Bond focuses on. (See, e.g., Ex. A at 4, 12-13.)
         Moreover, like in Pelican Pointe, Bond’s report is based almost entirely on “new
  evidence not produced to the Plaintiff [prior to Bond’s report].” First, Bond heavily relies on his
  and his “developer’s” analysis of the back-end configuration of thebrokeguru.com website
  (arrived at through some unexplained password reset hack) but Avenstein never even accessed
  the back-end of the website. (Compare Ex. B at 107:21-109:7 and Ex. C at 99:8-25, 102:10-15.)
  Second, every exhibit and screenshot in Bond’s report consists of new evidence not produced to
  Plainitffs, except in connection with Bond’s report. (See Ex. A at 4-7, 11, 15-18.) Third, Bond
  relies heavily on his independent and distinct analyses using SEMRush data, which was not used
  or referenced at all by Avenstein. (Ex A at 4-5, 7, 9, 17-18.) Fourth, Bond relies on his review of
  Plaintiffs’ website, jasonhartman.com, even though it was neither reviewed nor referenced by
  Avenstein in connection with his report. (Ex. A at 4, 7, 17-18; Ex. C at 51:18-22, 98:3-7.) Fifth,
  Bond engages in a new and independent “negative SEO” discussion, not touched upon or invited
  by Avenstein’s report. (Ex. A at 6-7.) When pressed to point to a single reference in Avenstein’s
  report warranting the “negative SEO” analysis, Bond struggled and admitted that he took too
  much out of too little. (See Ex. B at 141:22-143:12.)
         Further supporting Plaintiffs’ point is Bond’s claim that Avenstein isn’t even qualified to
  opine on the issues that Bond opines on. He states, “[i]f your goal is to use your website to

  outcompete competitors in search and report on performance, then a digital marketer is expert
  (sic). I wouldn’t ask a security professional to report on an SEO strategy or web performance (or

                                                   7
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 8 of 19




  lack thereof) in any case.” (Ex. A at 8.) This is notable because, as Bond recognizes, Avenstein
  does not opine on these issues. Avenstein offered no testimony on the subject of whether the
  relevant websites sought to “outcompete” anyone in “search” or “report on performance.” (See
  generally DE 112-6.) Avenstein merely sought to recognize that certain functions were used on
  the website by embedding certain elements into the code of the website. (Id.) He did not discuss
  a campaign to outcompete anyone or the website’s reports on performance. (Id.) While there is
  no requirement that initial and rebuttal experts be from the same discipline, entirely different
  skillsets should be a consideration in determining whether the experts are offering opinions on
  the same subject matter.
         Accordingly, Bond is not a true rebuttal expert and his disclosure should be stricken.

              iii.   Bond Offers Testimony Solely Related to Defendants’ Case-in-Chief
         In addition to solely addressing “plaintiff’s claims” rather than Avenstein’s opinions,
  Bond seeks to support Defendants’ arguments raised early on in this case as part of their case-in-
  chief. For example, Defendants raised multiple affirmative defenses claiming that Plaintiffs’
  damages were not caused by the websites. (See DE 84, 85, and 86 at p. 2.) Bond’s report looks to
  support these affirmative defenses by claiming that the websites did not “create confusion,”
  Defendants’ SEO strategy was not well orchestrated and was not effective, there was little traffic
  to the relevant website, and “there is no evidence” that Plaintiffs were actually damaged by
  Defendants’ conduct. (See Ex. A at 4-8, 10-13.) Additionally, Chung stated in his responses to

  Plaintiffs’ interrogatories back on July 18, 2019, “Defendant did not perform any back-end code
  alterations or HTML related SEO efforts to optimize or improve the organic rankings of the
  websites at issue in this lawsuit. There were no on-page or off-page SEO techniques used or
  implemented . . . .” (DE 136-9 at 5, Original Reply to Interrogatory 13.) Defendants
  affirmatively used these “facts” in attempting to defeat Plaintiffs’ motion for summary judgment,
  and even cited to Bond’s report several times. (DE 145 at ¶¶76-81, 87; DE 145-1 at ¶¶6-7; DE
  145-9.) Thus, Bond’s testimony is squarely of the type that “logically” belongs in Defendants’

                                                  8
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 9 of 19




  case-in-chief, goes to the issue of causation and damages, and is inappropriate for rebuttal.
  Incardone, 2018 U.S. Dist. LEXIS 209109, at *22; see Post-Confirmation Comm. for Small
  Loans, Inc. v. Martin, 2016 U.S. Dist. LEXIS 44270, at *30-31 (M.D. Ga. Mar. 31, 2016)
  (precluding to allow testimony as rebuttal “because Hart’s Report more so served to further the
  Committee’s case-in-chief rather than to rebut the opinions reached in the Edwards Report.”);
  Stephenson, 2011 U.S. Dist. LEXIS 119013 at *4-5, *8.
          Moreover, the fact that Defendants submitted the aforementioned defense theories and
  evidence before seeing Avenstein’s report further supports exclusion of Bond’s testimony. See
  Jetport, Inc. v. Miami, No. 1:16-cv-23303-UU, 2017 U.S. Dist. LEXIS 228485, at *19 (S.D. Fla.
  July 10, 2017) (citing cases); see also Tramonte v. Fibreboard Corp., 947 F.2d 762, 766 (5th Cir.
  1991) (“A trial court does not abuse its discretion in excluding rebuttal evidence when the
  offering party already has presented evidence on the same issue as a part of its case.”)

                iv.      There is No Substantial Justification for Defendants’ Late Disclosure and
                         Plaintiffs are Prejudiced by Being Unable to Submit a Rebuttal Expert
          The Court’s Scheduling Order and multiple extensions provided Defendants ample
  opportunity to make a proper disclosure of its affirmative defense expert. Indeed, the Scheduling
  Order specifically provided a deadline, 21 days after Plaintiffs’ disclosure deadline, for
  Defendants to disclose initial experts. (See DE 47 at 1.) The Scheduling Order then contemplated

  an “exchange” of rebuttal reports based on the parties’ compliance with the other deadlines. (Id.)
  Plaintiffs complied with their deadlines, Defendants did not.
          Defendants’ late disclosure severely prejudiced Plaintiffs as it precluded Plaintiffs from
  offering a rebuttal expert of their own to rebut the opinions of Bond, which would have been
  expressly permitted by the Scheduling Order had Defendants properly designated and timely
  disclosed Bond. See Quantum Capital, 2015 U.S. Dist. LEXIS 186035, at *9.
          Therefore, the disclosure of Bond should be stricken and Bond should be precluded from
  testifying at trial.


                                                      9
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 10 of 19




          B. To the Extent Bond’s Opinions Constitute Rebuttal Opinions, They are
             Inadmissible Under FRE 702 and Daubert
                 i.   Legal Standard Under Daubert and its Progeny
          The admission of expert testimony is governed by FRE 702, as explained and refined by
   the United States Supreme Court in Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993)
   and Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137 (1999). “Under this framework, district
   courts are charged with a gatekeeping function ‘to ensure that speculative, unreliable expert
   testimony does not reach the jury.’” Incardone, 2018 U.S. Dist. LEXIS 209109, at *7-8 (quoting
   McCorvey v. Baxter Healthcare Corp., 298 F.3d 1253, 1256 (11th Cir. 2002)). The court’s
   gatekeeping function “inherently requires the trial court to conduct an exacting analysis of the
   foundations of expert opinions to ensure they meet the standards for admissibility under Rule
   702.” United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). The district court has
   “broad discretion in determining whether to admit or exclude expert testimony, and its decision
   will be disturbed on appeal only if it is manifestly erroneous.” Evans v. Mathis Funeral Home,
   996 F.2d 266, 268 (11th Cir. 1993).
          “To fulfill its obligation under Daubert, a trial court engages in a three-part inquiry: (1)
   whether the expert is qualified to testify competently; (2) whether the methodology used to reach
   the conclusions is sufficiently reliable; and (3) whether the testimony assists the trier of fact to
   understand the evidence or to determine a fact at issue.” Incardone, 2018 U.S. Dist. LEXIS

   209109, at *8 (citing Rink v. Cheminova, Inc., 400 F.3d 1286, 1291-92 (11th Cir. 2005)). In
   assessing the reliability of an expert’s reasoning or methodology courts use four nonexclusive
   factors: “(1) whether the expert’s theory can be and has been tested; (2) whether the theory has
   been subjected to peer review and publication; (3) the known or potential rate of error of the
   particular scientific technique; and (4) whether the technique is generally accepted in the
   scientific community.” McCorvey, 298 F.3d at 1256.




                                                   10
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 11 of 19




                ii.   Bond is Not Qualified to Testify on Legal Matters, Opine on the Sufficiency
                      of the Evidence, or Malicious use of Cybertools
          Bond admitted that he has no legal training, and is not a lawyer. (Ex. B at 56:2-13.) Yet,
   he opines in his report on “the conclusions required to prove . . . the plaintiff’s case,” whether
   particular circumstances “imply” maliciousness “when applied to the facts of this case,” and
   other legal matters. (Ex. A at 13.) Similarly, Bond admitted that he did not review all evidence
   produced in this case. (Ex. B at 126:16-23, 169:17-20, 175:16-22.) Yet, he consistently states
   unequivocally that “no evidence has been presented” on certain matters and makes conclusions
   based on that unqualified and mistaken belief. (Ex. A at 10, 12.) This is especially problematic

   since (1) Bond did not review any code or backup copy of jasonhartmanproperties.com at all and
   (2) only reviewed a backup of thebrokeguru.com that was preserved over one year after the
   website was created and well after this case was filed, without assessing whether anything on the
   website changed over time. (Ex. B at 13:24-18:9.) Bond also admitted that he is not a
   cybersecurity expert. (Id. at 35:21-23, 39:10-20, 51:12-20.) Yet, Bond opines on whether
   Defendants utilized cybertools in a “malicious” manner. (Ex. A at 10.)
          Bond’s inexperience and zealous desire to help Defendants’ case is shown in his
   erroneous   definition   of   typosquatting.   Bond   mistakenly    equates   typosquatting   and
   combosquatting with cybersquatting. Thus, he errantly imposes several requirements before one
   can conclude typosquatting or combosquatting occurred: (1) a malicious intent by the domain

   name registrant, (2) content on the website accessible at the registered domain name that
   “mimick[s]” another website (akin to a phishing scheme), (3) a pecuniary motive, (4)
   demonstrated success in confusing consumers through the point of sale, and (5) a showing that
   the website accessible at the domain name ranks on Google. (Ex. A at 10; Ex. B at 177:24-
   183:25.) Bond’s multi-factor definition of typosquatting is at odds with Avenstein’s definition,
   this Court’s recognition of initial interest confusion, as well as the entire body of case law and




                                                  11
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 12 of 19




   scholarship concerning the term “typosquatting.”3 Bond is a digital marketer and lacks the
   knowledge and experience to assess the actions of online threat actors. Accordingly, Bond is
   unqualified to render the opinions expressed in his report and should be precluded from doing so.

               iii.   Bond’s Methodology is Flawed and Unreliable
           Bond’s methodology is fatally flawed, unreliable, and unsupported in multiple respects.
   First, Bond’s SEMRush analyses are out-of-date and unreliable. Indeed, Bond himself
   discredited the SEMRush data that he relied upon. Second, Bond failed to review documents that
   would be critical to review for his analyses to be reliable. Third, Bond relies on multiple
   untested, undescribed, and unverifiable methods.

                          1. Bond Relied on SEMRush Data from the Wrong Time Period and
                             That is Demonstrably Erroneous
          Bond makes conclusions based on his review of SEMRush data from March 26-27, 2020.
   (See, e.g., Ex. A at 5-6.) As the parties agree, however, jasonhartmanproperties.com was no
   longer active after October 22, 2018 (DE 136 at ¶57; DE 157 at ¶57) and thebrokeguru.com was
   deactivated on August 28, 2019 pursuant to an agreement between counsel (DE 136, ¶61; DE
   157, ¶61). Thus, data from March 2020 is irrelevant. In contrast to the obsolete data relied upon
   by Bond, data from SEMRush within the relevant time period (e.g., July 2019) shows
   thebrokeguru.com ranking on Google for 18 keywords, including “platinum properties investor
   network,” multiple iterations of “jason hartman,” and even “pipgroup.com.” (Ex. D at 2.)
   3
      See, e.g., S. Co. v. Dauben Inc., 324 F. App’x 309, 312 n.2 (5th Cir. 2009) (stating
   typosquatting is simply the “registering of domain names that are intentional misspellings of
   distinctive or famous names.”); Green v. Fornario, 486 F.3d 100, 103 n.5 (3d Cir. 2007)
   (describing typosquatting as a “subgenera of cybersquatting” that “involves registering a domain
   name that is but a letter or two off from a distinctive mark”); see also Tex. Int'l Prop. Assocs. v.
   Hoerbiger Holding AG, 624 F. Supp. 2d 582, 587 (N.D. Tex. 2009); Cent. Source LLC v.
   Annualdcreditreport.com, 2014 U.S. Dist. LEXIS 152129, at *7 (E.D. Va. July 11, 2014); Jordan
   Arnot, NAVIGATING CYBERSQUATTING ENFORCEMENT IN THE EXPANDING INTERNET, 13 J.
   Marshall Rev. Intell. Prop. L. 321, 325 (2014); Brandon Marsh, ICANN’T HELP MYSELF:
   BENEFICIAL ADJUSTMENTS TO THE NEW GENERIC TOP-LEVEL DOMAIN NAME EXPANSION
   PROCESS, 95 J. Pat. & Trademark Off. Soc’y 195, 205 (2013) (“Typosquatting, defined as
   ‘registering a domain name that is but a letter or two off from a distinctive mark,’ comprises
   another prevalent form of cyber abuse.”)
                                                    12
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 13 of 19




   Moreover, to the extent Bond relies on the subject data to show website traffic, he undermined its
   reliablity at his deposition. (Ex. B at 160:9-165:18 (“this is their algorithm that includes a lot of
   uncertainty since it’s an estimate of other websites’ traffic.”) Moreover, Bond’s testimony on the
   issue is directly contradicted by actual visitor data, not SEMRush estimates. (See DE 115 at 4.)
   Thus, Bond’s conclusions based on out-dated and “uncertain” data are unreliable and
   demonstrably erroneous.

                          2. Bond Failed to Review Crucial Documents
          Bond draws conclusions based on his belief that there is “no evidence” or “insufficient”
   evidence to support plaintiff’s claims no fewer than 12 times in his report. (Ex A at 8-10, 12-13.)
   For example, Bond claims “in this case, there is no quantifiable evidence presented that damage
   occurred or that tactics associated with malicious SEO strategies took place.” (Ex. A at 8.) There
   are multiple issues with this methodology. First, as discussed above, Bond inappropriately
   addressed plaintiff’s claims rather than Avenstein’s opinions, and therefore searched for
   evidence in Avenstein’s report in support of points that Avenstein didn’t make. Second, Bond’s
   conclusions are inappropriate and unreliable because Bond failed to review critical documents,
   including (1) website visitor data (DE 102-3), (2) the Lutz Declaration (DE 34-13), (3) scope of
   work documents created by Chung (DE 136-14 at 36-41), and (4) copies of the relevant website
   as it appeared when it was live. (See Ex. A at 17.)
          Bond admitted that he did not review (1) any emails sent by Defendants to Plaintiffs’

   clients and colleagues, (2) any posts created by Defendants on third-party websites, (3)
   Defendants’ website, pipgroup.com, (4) server logs or visitor data for pipgroup.com, (5) PIP’s
   marketing data, (6) PIP’s email distribution list, (7) internal emails between PIP personnel
   relating to the relevant websites or otherwise, (8) PIP’s pay-per-click advertising documents, or
   (9) any documents regarding PIP’s current or past SEO strategies. (Ex. B at 31:23-34:1.)
   Moreover, Bond did not analyze any website other than thebrokeguru.com, (Ex. B at 78:7-22,
   79:11-25), and even for that website he was limited to a single backup from August 28, 2019 (id.

                                                    13
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 14 of 19




   at 13:24-18:9).
           As for website visitor data, called AWStats, Bond testified, “I didn’t have my own
   version. I only had what I saw in [Avenstein’s] report.” (Ex. B at 96:25-97:4.) But Avenstein did
   not copy any visitor data into his report. (See DE 112-6 at 13.) He referenced the data by name
   and Bates-label along with his discussion about what type of data is included therein. (Id.) Thus,
   Bond failed to analyze crucial data about website visitor traffic and instead relied on “uncertain”
   estimates from SEMRush, as discussed above.
           Moreover, Bond failed to review crucial testimony submitted in this case about user
   interactions with the relevant website from someone who indicated he was confused by the
   domain name, jasonhartmanproperties.com. (See DE 34-13; see also DE 157-5.) Yet, Bond
   makes several conclusions based on his view that there was “no evidence” of user confusion, or
   even any “human interaction with the website, outside of” Defendants and Hartman. (See Ex. A
   at 4, 6, 12-13.) Moreover, because Bond failed to review any emails produced in the case, Bond
   fails   to    acknowledge      or    consider     that    Defendants     intentionally    selected
   jasonhartmanproperties.com and similarly deceptive domain names to “run [the website] up high
   on searches for [Jason Hartman].” (See DE 136 at ¶30.) Indeed, Bond opines in his report that
   “[t]here was no attempt to confuse the audience or ‘bait and switch’ visitors about the intent or
   content of the site.” (Ex. A at 12.) This is simply not in accord with reality. And Bond’s errors
   are virtually assured by his methodology, namely, drawing conclusions based on a perceived
   absence of evidence without reviewing all relevant evidence. Holding a hand over one’s eyes and
   concluding that there’s nothing but darkness in the world because one sees nothing is the precise
   type of methodology that is meant to be precluded under FRE 702 and Daubert.
           Bond’s failure to review crucial evidence also caused him to utilize a skewed perspective.
   For example, Bond’s failure to review Defendants’ internal emails and scope of work documents

   forced Bond to assess Defendants’ intent and “effort” in a vacuum. Bond ignored what
   Defendants specifically claimed they were trying to do and what they believed worked. Instead,

                                                   14
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 15 of 19




   Bond used a “what would I do in that situation” thought process. He assumed that the person
   who created the relevant website and set up the SEO campaign in connection therewith would
   act exactly as he would. For example, he claims that using “ranking for keywords” is something
   that people did “in the ‘90s” and “is no longer how any of the web development as it relates to
   SEO functions.” (Ex. B at 63:16-64:9, 86:8-11, 87:3-4.) He also claims that “authority” is the
   only thing that matters for a successful SEO campaign. (Ex. B at 102:5-104:20, 153:17-154:13.)
   Based on this belief, Bond claims, “there is no evidence at all in the report or in any of the
   material that I reviewed that suggests that any true search engine optimization efforts (ethical or
   unethical) were undertaken.” (Ex. A at 13.) Damning to Bond’s analysis, however, is Blindspot’s
   express discussion of the use of “keywords,” “HTML tags,” and “URL rewrites” to assist PIP’s
   SEO. (See, e.g., DE 136-14 at 40.) Whatever Bond thinks about how an SEO campaign works, it
   does not comport with Blindspot’s. Bond’s analysis is conducted in a vacuum and ignores
   documents created by Defendants that undermine his conclusions. This is especially troubling as
   he makes conclusions based on what evidence he didn’t see. There is no need to rely on
   conjecture in this case, the SEO professional used by Defendants in connection with the relevant
   websites is a witness, and even a Defendant, in this case. Bond’s methodology is flawed,
   irrelevant, and, if introduced, would only serve to confuse the trier of fact.

                          3. Unreliable and Unverified Methods
          Bond’s methodology is further flawed because he relies on an undisclosed hack into the

   back-end of thebrokeguru.com based on a backup copy of the website as it existed on August 28,
   2019. (Ex. B at 107:21-109:7.) Since it is undisclosed it is impossible to determine whether this
   method of analyzing a website has been subjected to peer review and publication, has a known or
   potential rate of error, or is generally accepted in the scientific community. “The proponent of
   expert testimony always bears the burden to show that his expert is qualified to testify
   competently regarding the matters he intended to address; the methodology by which the expert
   reached his conclusions is sufficiently reliable; and the testimony assists the trier of fact.”

                                                    15
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 16 of 19




   Frazier, 387 F.3d at 1260. Defendants have not met their burden.

                iv.   Bond’s Testimony Will Not Assist the Trier of Fact
           For all of the reasons discussed above, Bond’s testimony will not assist the trier of fact.
   This is especially true with respect to Bond’s “backlink” analysis discussed in his report, which
   of course has no parallel in Avenstein’s report. (Ex. A at 17.) In his report, Bond claims that no
   backlinks were detected on thebrokeguru.com leading to jasonhartman.com as of October 2019.
   (Id.) In other words, there were no links to jasonhartman.com on thebrokeguru.com’s website as
   of October 2019. (Ex. B at 24:7-25:11.) First, the website was taken down pursuant to mutual
   agreement of counsel in August 2019 so it is meaningless that no such links were detected by
   SEMRush in October 2019. Bond’s claim that “lost links remain for 3 months beyond the time
   that they are no longer detected” is not based on any scientific method, just Bond’s own
   undisclosed tests of “other domains” (Ex. B at 26:22-31:22). In any event, there is no claim by
   Plaintiffs, and certainly not by Avenstein, that thebrokeguru.com led visitors to
   jasonhartman.com through links. Rather, the website led visitors to Defendants’ website,
   pipgroup.com. (See DE 147-10 at ¶¶4-22.) Bond is offering inappropriate rebuttal testimony that
   has no relevance even to Defendants’ claims. It will not assist the trier of fact.

   IV.     CONCLUSION
           For the reasons set forth above, Plaintiffs respectfully submit that Gregory R. Bond is not

   a rebuttal expert, and even if he were, his slated testimony is not reliable or admissible under
   FRE 702. Plaintiffs respectfully request that the Court grant their motion to exclude Gregory R.
   Bond.




                                                     16
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 17 of 19




   Dated: July 31, 2020               Respectfully submitted,

                                      /s/ Steven Pollack
                                      Steven Pollack, Esq.
                                      (Admitted Pro Hac Vice)
                                      steve@stevepollacklaw.com
                                      POLLACK LAW, P.C.
                                      225 Broadway, Suite 850
                                      New York, NY 10007
                                      Telephone: (212) 765-5225

                                      /s/ Kenneth E. Chase
                                      Kenneth E. Chase
                                      Florida Bar No. 017661
                                      kchase@chaselaw.com
                                      CHASE LAW & ASSOCIATES, P.A.
                                      700 71st Street
                                      Miami Beach, FL 33141
                                      Telephone: (305) 402-9800
                                      Facsimile: (305) 402-2725

                                      Attorneys for Plaintiffs




                                        17
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 18 of 19




                                   RULE 7.1(A)(3) CERTIFICATION

          Counsel for the movant has conferred with all parties or non-parties who may be affected

   by the relief sought in the motion in a good faith effort to resolve the issues raised in the motion

   and has been unable to do so.

                                                 /s/ Steven Pollack
                                                 Steven Pollack




                                                   18
Case 0:18-cv-61907-RS Document 162 Entered on FLSD Docket 07/31/2020 Page 19 of 19




                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing was served by CM/ECF on

   July 31, 2020 on all counsel or parties of record on the Service List below.

                                                By:     /s/ Kenneth E. Chase
                                                        Kenneth E. Chase

                                           SERVICE LIST

   Jeffrey M. Partlow, Esq.                        Ava K. Doppelt, Esq.
   jeffrey.partlow@csklegal.com                    adoppelt@allendyer.com
   natasha.acevedo@csklegal.com                    ALLEN, DYER, DOPPELT
   COLE, SCOTT & KISSANE, P.A.                     & GILCHRIST, P.A.
   Tower Place, Suite 4001                         255 South Orange Avenue, Suite 1401
   900 Summit Tower Boulevard                      Orlando, FL 32801
   Orlando, FL 32810                               Telephone: (407) 841-2330
   Telephone: (321) 972-0025                       Facsimile: (407) 841-2343
   Facsimile: (321) 972-0099
                                                   Steven Pollack, Esq.
   EDWARD S. POLK                                  (Admitted Pro Hac Vice)
   Florida Bar No.: 239860 Emails:                 steve@stevepollacklaw.com
   edward.polk@csklegal.com                        POLLACK LAW, P.C.
   danise.townsend@csklegal.com                    225 Broadway, Suite 850
   COLE, SCOTT & KISSANE, P.A.                     New York, NY 10007
   9150 South Dadeland Boulevard,                  Telephone: (212) 765-5225
   Suite 1400
   Miami, Florida 33156                            Jeffrey E. Grell, Esq.
   Telephone (786) 268-6763                        (Admitted Pro Hac Vice)
   Facsimile (321) 972-0099                        jgrell@grellfeist.com
                                                   GRELL FEIST PLC
   Alexandra M. Dishun, Esq.                       825 Nicollet Mall, Suite 625,
   David S. Klein, Esq.                            Minneapolis, MN 55402
   (Admitted Pro Hac Vice)                         Telephone: (612) 353-5530
   adishun@rlklawfirm.com
   dklein@rlklawfirm.com                           Kenneth E. Chase, Esq.
   ROUNTREE, LEITMAN & KLEIN, LLC                  kchase@chaselaw.com
   Century Plaza I                                 CHASE LAW & ASSOCIATES, P.A.
   2987 Clairmont Road, Suite 175                  700 71st Street
   Atlanta, GA 30329                               Miami Beach, Fl 33141
   Telephone: (404) 856-0540                       Telephone: (305) 402-9800
   Facsimile: (404) 704-0246                       Facsimile: (305) 402-2725

   Attorneys for Defendants                        Attorneys for Plaintiffs

                                                   19
